UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6090



JAMES JOSEPH OWENS,

                                            Plaintiff - Appellant,

          versus


STATE OF MARYLAND; ATTORNEY GENERAL OF THE
STATE OF MARYLAND; JULIA M. FREIT,

                                           Defendants - Appellees.



                            No. 99-6179



JAMES JOSEPH OWENS,

                                            Plaintiff - Appellant,

          versus


STATE OF MARYLAND; ATTORNEY GENERAL OF THE
STATE OF MARYLAND; JULIA M. FREIT,

                                           Defendants - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-98-3943-JFM)
Submitted:   May 25, 1999                     Decided:   May 28, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Joseph Owens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     James Joseph Owens appeals the district court’s orders denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.    We

have reviewed the record and the district court’s orders and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Owens v. Maryland, No. CA-98-3943-JFM (D.

Md. Dec. 16, 1998 & Feb. 1, 1999).*   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                           AFFIRMED




     *
       Although the district court’s orders are marked as “filed”
on December 14, 1998 and January 27, 1999, the district court’s
records show that they were entered on the docket sheet on December
16, 1998, and February 1, 1999. Pursuant to Rules 58 and 79(a) of
the Federal Rules of Civil Procedure, it is the date that the order
was entered on the docket sheet that we take as the effective date
of the district court’s decision. See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                  3